Citation Nr: 1219963	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for medial menisectomy, left knee, with degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Houston, Texas.  It was remanded by the Board for additional development in November 2009 and it has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  On April 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal with respect to the issue of entitlement to a rating in excess of 30 percent for medial menisectomy, left knee, with degenerative joint disease, is requested.

2.  The Veteran's right knee disability is not shown to be manifested by extension of the knee limited to 15 degrees or more, flexion of the knee limited to 30 degrees or less, or moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met with respect to the issue of entitlement to a rating in excess of 30 percent for medial menisectomy, left knee, with degenerative joint disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
2.  The criteria for an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261.  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal with respect to the issue of entitlement to a rating in excess of 30 percent for medial menisectomy, left knee, with degenerative joint disease and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a rating in excess of 30 percent for medial menisectomy, left knee, with degenerative joint disease, and it is dismissed.

  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with regard to substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2004, prior to the appealed from rating decision, which explained what the evidence needed to show in order to establish service connection for a claimed disability and which also explained the respective duties of VA and the claimant with respect to obtaining evidence in support of the claim.  In March 2006 the Veteran was sent a letter that explained how VA assigns ratings and effective dates for service connected disabilities.  He was provided with further information about how ratings were assigned in a January 2009 letter.  In December 2009 the Veteran was provided another letter which again explained all of these things, and also explained what the evidence needed to show in order to obtain an increased rating for a disability.  The Veteran's claim was subsequently readjudicated in a supplemental statement of the case (SSOC) dated in April 2011.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained evidence including service treatment records, VA treatment records, letters from the Veteran, lay statements from the Veteran's daughter, and a transcript of the Veteran's testimony at the September 2009 hearing.  After the hearing, the Veteran was afforded the opportunity to identify more recent treatment for his knees so that VA could obtain those records but he did not do so.  The Veteran was also afforded appropriate VA examinations in connection with his claim.

 Initial Rating

The Veteran contends that his patellofemoral syndrome of the right knee is more severe than is encompassed by the currently assigned 10 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. Diagnostic code 5256 involves ankylosis of the knee.  A rating of 30 percent applies when there is ankylosis that is at a favorable ankle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating applies when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating applies when there is ankylosis of the knee in flexion between 20 and 45 degrees.   A 60 percent rating applies when there is extremely unfavorable ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairment of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating is assigned for this disability picture.  

Diagnostic code 5259 applies to removal of symptomatic semilunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is for application when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is warranted for extension that is limited to 20 degrees.  A 40 percent evaluation is provided for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is assigned when there is malunion with a slight knee or ankle disability.  A 20 percent rating is for application when there is malunion with a moderate knee or ankle disability.  A 30 percent rating applies where there is malunion with marked knee or ankle disability.  A 40 percent rating applies when there is nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 pertains to genu recurvatum; a 10 percent rating is assigned for this disability.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, a separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
In this case, the Veteran's VA treatment records reflect ongoing problems with knee pain, primarily involving the left.  The Veteran was issued knee braces and a walker to assist with ambulation.  

The Veteran's right knee was first examined for rating purposes in May 2004.  At that time, the Veteran reported that his right knee began to bother him a few years earlier.  He denied any history of injury.  He described pain over the anterior aspect of the knee primarily along the medial patellofemoral articulation.  He never had any surgery on the right knee.  Kneeling, squatting, and climbing were painful.  

On examination, the Veteran walked with a significantly antalgic gait on the left.   He had a cane.  The right knee had full active range of motion.  There was no effusion or instability.  There was no joint line pain.  There was mild pain along the medial patellofemoral margin.  Range of motion was full.  The examiner diagnosed patellofemoral syndrome, right knee. 

In a June 2007 letter the Veteran related that he was issued a walker with wheels.  Because of his back and knee pain his supervisor at work suggested that he apply for the Family Medical Leave Act (FMLA). 

The Veteran's knee was reexamined by VA in October 2007.  At that time, the Veteran reported that he got some pain in his right knee, but it was not as bad as on the left.  There was no swelling, instability, or locking.  He took over the counter medications to treat his right knee pain and they helped.  He did not get flare ups of his right knee disability.  He used a walker, but that was primarily because of the left knee.  He had no injury and he had no surgery on the right knee.  The condition of the right knee did not affect his daily activities and did not affect his employment.  

Upon examination, the right knee appeared anatomically normal.  There was no tenderness or swelling around the patella.  There was no tenderness or swelling around the medial or lateral aspect of the joint.  He had no Baker's cyst or tenderness in the posterior aspect of the joint.  His range of motion was 0 degrees of extension to 140 degrees of flexion, which represents full range of motion.  Repeat range of motion testing did not produce any indication of pain, weakness, or fatigue.  Lateral and medial stress on the knee showed no laxity of the lateral or medial collateral ligaments.  He had a negative anterior and posterior drawer sign which indicated  intact anterior and posterior cruciate ligaments.  He had a negative McMurray sign and walked without indication of a limp on the right side.  There was a limp on the left side. 

X-ray study of the right knee showed no bone or joint space abnormality.  The examiner diagnosed a normal right knee.

The Veteran's daughter submitted a written statement that her father experienced right knee pain.  Due to his bilateral knee pain and back pain, he had trouble putting on his socks and shoes.  He had difficulty bending his knees, especially the left knee.  Sometimes, he stayed up late due to aching in his knees.

In January 2009 the Veteran's request for FMLA leave due to bilateral knee problems was approved by his employer.

The Veteran's daughter submitted a letter indicating that her father's knees ached for days and he became very depressed and could not function, which caused him to miss work.  

In May 2009 the Veteran's daughter submitted a written statement that her father had no strength to lift himself with his knees.  He took pain medication for his knees and back.  His condition seemed to be worsening (which condition was unspecified). 

The Veteran testified at a video conference hearing before the undersigned in September 2009.   The Veteran reported that he received injections and braces for his knees.  The left knee needed a new brace because it was bowing in.  He was still working as a bus driver.  He took FMLA leave to see the doctor or because his knees and back were aching. 

The Veteran's right knee was reexamined in February 2011.  With respect to both knees, the Veteran reported deformity, pain, and stiffness.  There was no giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation of subluxation, locking episodes, or effusions.  There was swelling and tenderness of the knees which did not affect the motion of the joints.  There were mild flare ups every two to three weeks that lasted hours, precipitated by staying in one position too long and alleviated by medication.  There was moderate to severe functional impairment due to both knees.  The Veteran was unable to stand for more than a few minutes or walk more than a few yards.  He used a cane, brace, and walker.  His gait was antalgic.  Range of motion of the right knee was 0 degrees of extension to 130 degrees of flexion.  There was objective evidence of pain following repeated motion.  There were no additional limitations after three repetitions of range of motion.  X-ray studies of the right knee showed no radiographic abnormality.  For the right knee, the examiner diagnosed right knee patellofemoral syndrome with normal right knee x-ray.

The examiner evaluated the impact of the Veteran's bilateral knee disability on his occupational and self care activities, but did not distinguish between impairment caused by the left knee and impairment caused by the right knee.  The bilateral knee condition caused significant effects on the Veteran's occupation consisting of increased absenteeism.  The bilateral knee difficulties prevented sports, severely affected chores and exercise, moderately affected shopping, recreation, and traveling, mildly affected bathing, dressing, toileting, and grooming, and did not affect the Veteran's ability to feed himself. 

Viewing the evidence as a whole, it does not show that the Veteran is entitled to a rating in excess of 10 percent for the right knee at any time during the appeal period.  At no time has flexion been limited to 30 degrees or extension limited to 15 degrees.  The most flexion was limited to at any time it was measured during this appeal period was 130 degrees, which does not even meet the criteria for a compensable rating.  Extension was always full.  No instability or recurrent subluxation of the knee has been medically documented.  Other diagnostic codes pertaining to the knee do not address the Veteran's particular disability.  The Veteran was assigned a 10 percent rating by analogy to diagnostic code 5003, degenerative arthritis, which permits a 10 percent rating to be assigned for painful motion of a joint.  

The Board acknowledges that the Veteran's bilateral knee disability has been found to seriously affect his ability to perform occupational and self-care tasks.  However, a review of all the evidence in the claims file shows that this is primarily attributable to the Veteran's left knee, which has a much more serious level of disability for which he is separately rated.  The right knee alone has never been assessed to have a significant adverse impact on the Veteran's lifestyle or occupation.  For example, while the Veteran uses a walker, he admitted this was primarily due to the left knee.  While the Veteran also has missed some work, this is again attributable to the bilateral knees and back, and there is no indication that the right knee alone significantly interferes with employment or self-care activities.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of a painful knee with slightly limited motion are contemplated by the rating schedule and there are no special circumstances that warrant extraschedular consideration. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

The appeal of entitlement to a rating in excess of 30 percent for medial menisectomy, left knee, with degenerative joint disease, is dismissed.

A rating in excess of 10 percent for patellofemoral syndrome, right knee, is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


